DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

an 802.11 service discovery request frame for a Wi-Fi peer-to-peer service…, the 802.11 service discovery request frame comprising a first indication of a requested Wi-Fi peer- to-peer service…; identify an 802.11 service discovery response frame received from a service provider device, the 802.11 service discovery response frame…, wherein the 802.11 service discovery response frame indicates that a communication session associated with the requested Wi-Fi peer-to-peer service…; establish the communication session with the service provider device using the 60 GHz frequency band based on the 60 GHz frequency band being indicated in the 802.11 service discovery request frame and in the 802.11 service discovery response frame”, is not supported by the applicant specification. There is not written description found through the applicant specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9635603 and 10334508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-32 of 10334508 and claims 1-12 of 9635603 disclose every limitation of claims 1-32 in the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12, 14-17, 21-22, 24-26, 30, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kneckt (PGPUB: 20110317569), in view of Estevez (PGPUB: 20130204962), in view of KWON (PGPUB: 20110110440), and further in view of Griffin (PGPUB: 20110040895).
	

at least one memory that stores computer-executable instructions (see paragraph 5, and at least one memory including computer program code); and 
at least one processor configured to access the at least one memory (see paragraph 5, an apparatus comprises at least one processor), wherein the at least one processor is configured to execute the computer-executable instructions to: 
generate a service discovery request frame for a service discovery process using a first frequency band (see Fig. 1, paragraph 20 and 25, the UE 102a may initiate a service discovery process via a service discovery request; after the UE 102a has discovered available resources through the FSU discovery, it may propose the resource to be used for the service; discovering FSU resources at block 208 may include dynamically scanning frequency channels within each supported frequency band to discover available channel until all channels are scanned) for a peer-to-peer communication (see Fig. 5, paragraph 27, signaling for data exchange method at block 210 may include the D2D UE signaling the neighbor device to agree on a data exchange method); 
cause to send the service discovery request frame using the first frequency band (see Fig. 3, paragraph 32, indicates that a data exchange resource and method request beacon frame is sent from UE2 to UE1 to indicate the available resources at the UE2. The beacon frame may also propose a radio interface type, transmission topology such as a direct D2D communication); 
identify a service discovery response frame received from a service provider see Fig. 2, paragraph 23, the receiving D2D UE may send an acknowledgement to the random channel access request to the neighbor device, and the acknowledgement may include a grant to the random channel access request and an identifier of the D2D UE), and a fourth indication that the service provider device supports using a frequency band (see Fig. 5, paragraph 27, signaling for data exchange method at block 210 may include the D2D UE signaling the neighbor device to agree on a data exchange method. The data exchange method may include a type of radio),
wherein the service discovery response frame indicates that a communication session associated with the requested peer-to-peer service may be established using the frequency band (see Fig. 2, paragraph 24 and 27, signaling for service capabilities at block 206 may include the D2D UE communicating its service capabilities to the neighbor device. The D2D UE may initiate a request for the service capabilities of the neighbor device. The D2D UE may include its own service capabilities in the request and the neighbor device may respond with an acknowledgment including its service capabilities; signaling for data exchange method at block 210 may include the D2D UE signaling the neighbor device to agree on a data exchange method. The data exchange method may include a type of radio, a type of ad hoc network and associated communication parameters); and 
establish the communication session with the service provider device using the frequency band based on the frequency band being indicated in the service discovery request frame and in the service discovery response frame (see Fig. 1, paragraph 20, once an authentication of each other is performed, the UE 102a and UE 102b may initiate a data exchange session, using the allocated FSU resource; Fig. 2-3, paragraph 27, signaling for data exchange method at block 210 may include the D2D UE signaling the neighbor device to agree on a data exchange method. The data exchange method may include a type of radio, a type of ad hoc network and associated communication parameters. Also included in the data exchange method signaling may be the FSU resource used for data exchange. A more detailed illustration of signaling for data exchange).
However, Kneckt does not expressly teach to generate an 802.11 service discovery request frame for a Wi-Fi peer-to-peer service discovery process using a first frequency band of 2.4 GHz or 5 GHz and identify an 802.11 service discovery response frame.
Estevez teaches that using Wi-Fi Direct P2P networking, content discovery is contemplated wherein device embodiments are supported by Wi-Fi Direct and operate as taught herein to use and respond to Probe Requests for sniffing purposes (see Fig. 5, paragraph 91); a Wi-Fi Direct protocol supports peer-to-peer P2P operations and intelligent power management. Wi-Fi Direct protocol has beacon signals separated by intervals called beacon periods  (see Fig. 10, paragraph 106) (see paragraph 107 for further background on WiFi (IEEE 802.11)); P2P Device Discovery uses P2P's Probe -Request and Probe -Response frames as discussed later herein in FIGS. 22-26 and in the Wi-Fi Direct spec (see Fig. 10, paragraph 112); Some attributes of the physical layer PHY are: 2.4 GHz (3 channels) & 5 GHz (10+ channels), under the IEEE 802.11n standard for instance (see Fig. 10, paragraph 114).

However, the combination does not expressly teach that the service discovery request frame comprising a first indication of a requested service and a second indication that a 60 GHz frequency band that supports the requested service.
KWON teaches the first and second devices support 2.4 GHz, 5 GHz and 60 GHz frequency bands (see Fig. 1, paragraph 27); wherein the frequency band change request frame includes information regarding a communication capability of the first device and a frequency band change request (see Fig. 1, paragraph 28); the first device may request the second device to change the frequency band currently being used to the 2.4 GHz or 5 GHz frequency band by using the frequency band change request frame (see Fig. 1, paragraph 29); the frequency band change response frame may include information regarding whether to accept the frequency band change request of the frequency band change request frame; the frequency band change response frame may include information regarding whether to accept or reject the see Fig. 1, paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by KWON for providing the first device may request the second device to change the frequency band currently being used to the 2.4 GHz or 5 GHz or 60GHz frequency band by using the frequency band change request frame, as the service discovery request frame comprising a first indication of a requested service and a second indication that a 60 GHz frequency band that supports the requested service. Therefore, the combination with KWON would provide a frequency band in the request frame and to accept or reject the frequency band in the response frame.
However, the combination does not expressly teach the service discovery response frame comprising a third indication that the service provider device provides the requested service.
Griffin teaches that the event management platform sends a discovery request to the service event source, specifying user (or domain), service type. At 1118, the service event source receives discovery request and returns instances of service type for which notifications are available (see Fig. 7, paragraph 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Griffin for providing the service event source receives discovery request and returns instances of service type for which notifications are available, as the service discovery response frame comprising a third indication that the service provider device provides the requested 

Regarding claim 2, 17, and 26, the combination does not expressly teach wherein the at least one frequency band is in accordance with a Wireless Gigabit Alliance (WiGig) standard.  
The examiner is taking "Official Notice" that the limitation about at least one frequency band is in accordance with a Wireless Gigabit Alliance (WiGig) standard is well known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the combination so that at least one frequency band is in accordance with a Wireless Gigabit Alliance (WiGig) standard will yield predictable results.

Regarding claim 6, 21, and 30, the combination teaches wherein the service discovery request frame includes a fifth indication of at least one of an operating class or a channel number (see KWON, Fig. 2, paragraph 51, the multiband information element 200 includes an element identifier (ID) field 201, a length field 202, a multiband control field 203, a communication capability field 204, an allowed channel field 205, a channel number field 206).  


determine a first radio from two or more radios of the wireless communications device that corresponds to the 60 GHz frequency band (see KWON, Fig. 2 and 6, paragraph 58 and 61, the allowed channel field 205 includes information regarding channels allowed in different countries, from among a plurality of channels of another frequency band to which the first device desires to change the frequency band currently being used; when the changed frequency band is the 60 GHz frequency band, if the channel number field 206 includes information representing that the third channel is used, the first device may communicate with a second device in the changed frequency band by using the third channel); and 
cause to tune the first radio to a frequency within the 60 GHz frequency band (see KWON, Fig. 2 and 6, paragraph 61, when the changed frequency band is the 60 GHz frequency band, if the channel number field 206 includes information representing that the third channel is used, the first device may communicate with a second device in the changed frequency band by using the third channel, when the changed frequency band is the 60 GHz frequency band, if the channel number field 206 includes information representing that the third channel is used, the first device may communicate with a second device in the changed frequency band by using the third channel).  

Regarding claim 8, the combination teaches wherein the service discovery see KWON, Fig. 7, paragraph 101, The frequency band change unit 716 selectively changes a frequency band currently being used by the first device, to another frequency band based on the frequency band change response frame received by the reception unit 714).  

Regarding claim 9 and 22, the combination teaches wherein the communication session is a Wi-Fi peer-to-peer communication session (see Kneckt, Fig. 5, paragraph 43, based on the FSU information from the peer D2D device, the D2D device may discover the FSU resource more efficiently with a focused target; see Estevez, Fig. 5-9 paragraph 93, using Wi-Fi, Device1 in a step 305 sends a discovery Probe Request to Device2, which has content that can be used by Device1 through some standard application profile).   

Regarding claim 11, 24, and 32, the combination teaches wherein the at least one processor is configured to execute the computer-executable instructions to: 
cause to send a Wi-Fi probe request (see Kneckt, Fig. 5, paragraph 91, the P2P client device 114 may transmit a probe request frame 312; see Estevez, Fig. 5-9, paragraph 92, using Wi-Fi Direct discovery, where a device embodiment can respond to Probe Requests, or as a Group Owner GO can beacon with information elements (IEs) indicating GO can provide access to a service with content of interest to another specific Wi-Fi Direct device. Wi-Fi Direct device discovery is remarkably leveraged and augmented herein with special information elements (IEs) indicating friend-specific service or device classes. In this way, what another Wi-Fi Direct STA gets or receives in response to a device discovery probe varies based on its MAC address); and 
Page 3 of 8identify a Wi-Fi probe response received from the service provider device (see Kneckt, Fig. 8, paragraph 54, the handshake signaling session may be used to establish a D2D connection, and to respond to the random access request with a D2D beacon acknowledgement including an identifier of the D2D UE; see Estevez, paragraph 92, what another Wi-Fi Direct STA gets or receives in response to a device discovery probe varies based on its MAC address),
wherein to cause to send the service discovery request frame is based on identifying the Wi-Fi probe response (see Estevez, Fig. 22, paragraph 180, a Wi-Fi Serial Bus Device that is associated with an infrastructure AP and is operating as a Wi-Fi P2P device responds to Probe Requests containing a P2P IE, WUSB IE and a P2P wildcard SSID with a Probe Response frame. The Probe Response frame includes the P2P IE and WUSB IE to improve discoverability. This Probe Response frame is sent on the Wi-Fi channel on which the Probe Request was received).  

Regarding claim 12, the combination teaches wherein the service discovery response frame further comprises a fifth indication of a second frequency band, and wherein the at least one processor is configured to execute the computer-executable instructions to select the first frequency band for the requested Wi-Fi peer-to-peer service (see KWON, paragraph 14, the selectively changing of the frequency band currently being used may include changing the frequency band currently being used to the other frequency band only when the frequency band change response frame includes information for accepting the frequency band change request of the frequency band change request frame; see Estevez, Fig. 22, paragraph 183, Listen on Channel 1, Search by sending a probe request on Channels 1, 6, 11 sequentially; Listen. P2P Device2 performs a sequence of Scan all channels, Listen on Channel 6, Search on Channels 1, 6, 11 sequentially; listen on Channel 6. When P2P Device 2 receives a Probe Request on Channel 6, it responds on Channel 6. By this process, when P2P Device1 discovers P2P Device2, the Device Name and Device Type of Device2 are discovered. Then P2P Device1 sends another Probe Request on Channel 6 that receives a Probe Response, whereupon P2P Device 1 sends an SD Query (GAS Initial Request) on Channel 6 which is fulfilled by P2P Device2 sending an SD Response (GAS Initial Response) that delivers the Service information on P2P Device 2 on Channel 6).   

Regarding claim 14, the combination teaches further comprising a transceiver configured to transmit and receive wireless signals (see Kneckt, Fig. 8, item 813).  

Regarding claim 15. (Original) The wireless communication device of claim 14, the combination teaches further comprising one or more antennas coupled to the transceiver (see Kneckt, Fig. 8, item 818).


10, 23, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kneckt (PGPUB: 20110317569), in view of Estevez (PGPUB: 20130204962), KWON (PGPUB: 20110110440), Griffin (PGPUB: 20110040895), and further in view of Palin (PGPUB: 20130331031).

Regarding claim 10, 23, and 31, the combination does not expressly teach wherein the service discovery request frame further comprises a Media Access Control (MAC) address for the wireless communication device.
Palin teaches that the Address 1 field in the probe request frame is the broadcast address or the specific MAC address of the AP (see Fig. 1, paragraph 174).
It would have been obvious to one of ordinary skill in the art at time of the invention to modify the combination by Palin for providing the Address 1 field in the probe request frame is the broadcast address or the specific MAC address of the AP, as wherein the service discovery request frame further comprises a Media Access Control (MAC) address for the wireless communication device. Therefore, that the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kneckt (PGPUB: 20110317569), in view of Estevez (PGPUB: 20130204962), KWON (PGPUB: 20110110440), in view of Griffin (PGPUB: 20110040895), and further .

Regarding claim 13 the combination does not expressly teach  wherein the service discovery request frame is sent according to one of an Universal Plug and Play (UPnP) protocol, a Bonjour protocol, a Web-Services Dynamic Discovery (WS-Discovery) protocol or a Wi-Fi display protocol.
Song teaches that a first device (100-1) and a second device (100-2) are illustrated, and list of services supported by each device (100) is also illustrates inside the respective device (100). According to the example shown in FIG. 2, the services supported by the first device (100-1) correspond to Bonjour, Wi-Fi Display, UPnP (Universal Plug And Play), and the services supported by the second device (100-2) correspond to Bonjour and WS-Discovery (Web Service Dynamic Discovery) (see Fig. 2, paragraph 46).
It would have been obvious to one of ordinary skill in the art at time of the invention to modify the combination by Song for providing the services supported by the first device (100-1) correspond to Bonjour, Wi-Fi Display, UPnP (Universal Plug And Play), and the services supported by the second device (100-2) correspond to Bonjour and WS-Discovery (Web Service Dynamic Discovery), as wherein the service discovery request is sent according to one of an Universal Plug and Play (UPnP) protocol, a Bonj our protocol, a Web-Services Dynamic Discovery (WS-Discovery) protocol or a Wi-Fi display protocol. Therefore, that the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIN JIA/Primary Examiner, Art Unit 2667